Per Curiam.
The case on appeal contains no assignments of error. The appeal itself constitutes an exception to the judgment and presents for review any error appearing on the face of the record. State v. Cox, 281 N.C. 131, 187 S.E. 2d 785 (1972); State v. Elliott, 269 N.C. 683, 153 S.E. 2d 330 (1967). In the absence of proper exception and assignment of error, the judgment must be sustained unless error appears on the face of the record *118proper. State v. Bumgarner, 283 N.C. 388, 196 S.E. 2d 210 (1973); State v. Higgs, 270 N.C. 111, 153 S.E. 2d 781 (1967); State v. Williams, 268 N.C. 295, 150 S.E. 2d 447 (1966).
Defendant was tried in a properly organized court upon a valid bill of indictment. The verdict supports the judgment, and the sentence of life imprisonment is correct under the case cited by the presiding judge. See also State v. Waddell, 282 N.C. 431, 194 S.E. 2d 19 (1973).
Counsel for defendant in his brief candidly states: “Counsel for defendant appellant has examined the record in the above cause at great length, and has been unable to find error.”
We have carefully reviewed the entire record and find no error. .
No error.